UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) March 10, 2011 814-00201 (Commission File Number) MVC CAPITAL, INC. (the "Fund") (Exact name of registrant as specified in its charter) DELAWARE, 943346760 (Jurisdiction of Incorporation) (IRS Employer Identification Number) 287 Bowman Avenue 2nd Floor Purchase, NY10577 (Address of registrant's principal executive office) 914-701-0310 (Registrant's telephone number) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. On March 10, 2011, MVC Capital, Inc. (the “Fund”) held its Annual Meeting of Stockholders.During this meeting, our stockholders were asked to consider and vote upon two proposals: (1) to elect six nominees to serve as members of the Board of Directors of the Fund to serve for a term of one year until the next annual meeting of stockholders, and (2) to ratify the selection of Ernst & Young LLP as the Fund’s independent registered public accounting firm for the fiscal year ending October 31, 2011. For each proposal, the final shareholder voting results were as follows: Proposal 1: Election of six directors. Name Votes For Votes Withheld Broker Non-Votes Emilio Dominianni 0 Gerald Hellerman 0 Warren Holtsberg 0 Robert Knapp 0 William Taylor 0 Michael Tokarz 0 Proposal 2: Ratification of the selection of Ernst & Young LLP as the Fund’s independent registered public accounting firm. Votes For Votes Against Abstentions Broker Non-Votes 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MVC CAPITAL, INC. By: /s/ Michael Tokarz Michael Tokarz Chairman Dated:March 15, 2010
